McCulloch, C. J., (dissenting). I do not agree with the majority of the court in the conclusions announced with respect to the facts of the case, but my dissent is not based on that ground, for I would not deem it proper to record a dissent merely because I differ with the other judges on the facts of a case. The undisputed facts in the case, however, are that appellee waited five years after the decree of divorce was rendered and after she had knowledge of its rendition. She makes excuse for part of the delay by the statement that appellant told her shortly after the decree was rendered that it was void, and that he lived in the samé house with her for about two years thereafter; but she offers no excuse or explanation whatever of the delay of three years after all relations between her and appellant had actually terminated. She testified that her husband occupied the same house with her and the children at times for about two years after the rendition of the decree. He was .a railroad conductor1, running from Hoxie, Arkansas, to Poplar Bluff, Missouri, with a lay-over at Hoxie, and he maintained a room at Hoxie, and was there more than he was at Poplar Bluff. . • Conceding that the delay of two years in suing to set aside the divorce decree is excused by the fact that appellant continued his married relations with appellee, I think that appellee is barred by the further delay of three years, which is not disputed or excused by any fact shown in the record. ~ « • • In our decisions we have recognized the rule that the party against whom a judgment or decree has been rendered, especially a decree for divorce, will be barred by unreasonable delay from an attempt to set aside the decree. Womack v. Womack, 73 Ark. 281; Corney v. Corney, 97 Ark. 117; Whitford v. Whitford, 100 Ark. 63. In one of these cases we quoted with approval the folloAving statement from Mr. Bishop in his work on Marriage and Divorce (Yol. 2, sec. 1533): “There are excellent reasons why judgments in matrimonial causes, whether of nullity, dissolution, or separation, should be more stable, certainly not less, than in others, and so our courts hold. The matrimonial status of the parties draws with .and after it so many collateral rights and interests of third persons, that uncertainty and fluctuation in it Avould be greatly detrimental to the public. And particularly to an innocent person who has contracted a marriage on faith of the decree of the court, the calamity of having it reversed, and the marriage made Amid, is past estimation. These considerations have great weight with the courts, added whereto there are statutes in some of the States according a special inviolability to such judgments.” It will be noted that the learned author lays emphasis on the application of the doctrine of laches where a subsequent marriage has been contracted, but he only mentions it for the purpose of emphasis, and says that this doctrine is particularly applicable in such a case, but the general doctrine is stated that, on account of the public interest in the matrimonial status of parties, stability must be accorded to divorce decrees. In Womack v. Womack, supra, we held that the wife was not barred by delay, or remarriage of the husband, because the remarriage had occurred after the decreé in the suit to annul .a former decree of divorce had been rendered and while the appeal to the Supreme Court was pending. In Corney v. Corney, supra, we held that the wife was barred because she waited an unreasonable length of time and her husband had remarried, but we quoted from Mr. Bishop the doctrine stated above merely as an additional reason, on account of the remarriage, for holding that the wife was barred by the delay. Society is interested in the relations between the sexes, whether there is any change in the status of the parties or not, and, regardless of a change, an unreasonable delay bars the right of one of the parties tó annul a decree for divorce. It is therefore no excuse for the delay merely to show that there has been no change in the status of the parties. Time itself necessarily works a change in the status of parties who have been divorced by a decree, ’and nothing else need be shown to bar one of the parties from asserting the right to annul the decree if the delay is unreasonable and without excuse. The fact that the parties acquiesced for a long period in a decree of divorce by maintaining themselves separately is enough to give the public such an interest in the.maintenance of the relation to afford grounds for denying relief to either of the parties for the purpose of setting aside the decree and reestablishing the original marital status. I am of the opinion therefore that appellee is barred by unreasonable and unexplained delay, and that there was no reason shown at this time why she should be permitted to annul the decree for divorce and thereby reestablish between her and appellant the relation of husband and wife.